BUSSEY, Judge.
Gregory Griffith, hereinafter referred to as defendant, plead guilty in the District Court of Oklahoma County to the crime of Grand Larceny After Former Conviction of a Felony; his punishment was fixed at two years imprisonment in the state penitentiary, and he appeals.
Defendant was charged with having stolen a diamond ring from Zales Jewelry Store on November 13, 1969. Being represented by counsel, he pleaded guilty on May 4, 1970, .and was sentenced to two years imprisonment. At the time he indicated he did not want to appeal, but later changed his mind and elected to appeal.
We have carefully examined the transcript and find that the defendant voluntarily entered his plea of guilty with full knowledge that he would probably receive the sentence which was imposed. We further find that the trial court had jurisdiction of the person, subject matter, and authority under law to pronounce the judgment and sentence imposed, which was well within the limits provided by law. For the reasons above set forth, the judgment and sentence appealed from is affirmed.
BRETT, P. J., and NIX, J., concur.